Filed 8/27/21 In re D.D. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re D.D., A Person Coming                                    2d Juv. No. B310083
Under the Juvenile Court Law.                               (Juv. Ct. No. 20JV00217)
                                                             (Santa Barbara County)

SANTA BARBARA COUNTY
DEPARTMENT OF SOCIAL
SERVICES,

     Plaintiff and Respondent,

v.

S.D.,

     Defendant and Appellant.


     S.D., paternal grandmother (Grandmother) of infant D.D.,
appeals an order of the juvenile court denying her request for
placement pursuant to Welfare and Institutions Code section
361.3.1 We conclude that the court did not abuse its discretion by
denying placement and affirm.
            FACTUAL AND PROCEDURAL HISTORY
       D.D. (Father) and A.M. (Mother) are the parents of
newborn D.D. At birth, the infant had positive blood and urine
tests for marijuana, amphetamines, methadone, and heroin. The
infant also suffered from drug withdrawal symptoms and was
admitted to the hospital’s neonatal intensive care unit. Mother,
after awakening from giving birth, asked if the infant tested
positive for heroin.
       On May 29, 2020, the juvenile court issued a protective
custody warrant for the infant. Santa Barbara County
Department of Social Services (DSS) filed a juvenile dependency
petition alleging that the newborn had suffered or was at risk of
serious physical harm. (§ 300, subd. (b).) DSS also alleged that
Mother and Father had criminal histories for drug and theft
crimes. The DSS detention report states that Mother has three
older children who are no longer in her custody and care,
including a child who also tested positive for methadone at birth.
Following a detention hearing, the court ordered the infant
detained and placed the child’s temporary care and custody with
DSS.
       In researching family placement, a DSS social worker
spoke with a paternal aunt who reported that Grandmother and
her parents (Great-Grandparents) have a history of illegal drug
use, including methamphetamine. The aunt described the family
as “toxic.”



      1 All statutory references are to the Welfare and
Institutions Code.


                                2
       DSS filed a jurisdiction and disposition report prior to the
combined jurisdiction and disposition hearing. The report
recommended that Mother and Father be bypassed for family
reunification services pursuant to section 361.5, subdivision
(b)(13).
       Following the infant’s release from the hospital, DSS placed
the child with a foster-prospective adoptive family. Mother later
informed a DSS social worker that Grandmother recently was
asked to leave her family home by Great-Grandparents because
Grandmother was under the influence of methamphetamine.
Grandmother reportedly stated that she would not stop using
illegal drugs. The paternal aunt also informed a DSS social
worker that the “whole family has a history of drug abuse.”
       On August 25, 2020, Mother and Father rested on
jurisdiction and submitted to DSS’s recommendation regarding
disposition. The juvenile court sustained the allegations of the
dependency petition, bypassed family reunification services to
Mother and Father, and set a permanent plan hearing for
December 15, 2020.
               Grandmother’s Requests for Placement
       Approximately one month following the infant’s birth,
Grandmother asked regarding placement. DSS informed
Grandmother, however, that placement would not be considered
until Mother and Father no longer lived with her. Grandmother
then offered to “get rid of them.” DSS instructed Grandmother to
apply for placement after Mother and Father left her home; the
agency then provided Grandmother with follow-up contact
information.
       Mother and Father eventually moved from Grandmother’s
and Great-Grandparents’ home, and on November 10, 2020,




                                3
Grandmother received Resource Family Approval. The family
home was clean, well-maintained, and furnished. Grandmother
visited the infant monthly and demonstrated caregiving abilities.
      On December 11, 2020, four days before the scheduled
permanent plan hearing, Grandmother filed a trial brief
regarding placement. Grandmother indicated that her home
with Great-Grandparents had been approved. The juvenile court
then continued the contested permanent plan hearing date until
January 7, 2021, and ordered that the placement request be
determined then.
      Prior to the permanent plan hearing, DSS filed a section
366.26 report recommending that the juvenile court terminate
Mother’s and Father’s parental rights and select adoption as the
permanent plan.
      The section 366.26 report also discussed Grandmother’s
request for placement. DSS specifically discussed the
enumerated factors set forth in section 361.3 regarding relative
placement. Many of the section 361.3 factors were positive,
favoring placement, i.e., Mother and Father no longer lived with
Grandmother, Grandmother’s three monthly visits with the
infant were affectionate and appropriate, and Grandmother
intended to provide adoption permanency.
      Other factors, however, were negative, i.e., Mother and the
paternal aunt reported that Grandmother recently used
methamphetamine, Mother believed that the foster-adoptive
home was in her child’s best interests, Grandmother left the
family home due to a reported conflict with Great-Grandparents
regarding drug use, and Grandmother tended to minimize
Mother’s and Father’s illegal drug use. Grandmother reported




                                4
that she accidentally consumed methamphetamine when it was
surreptitiously placed in her coffee at a fast-food restaurant.
       In sum, DSS considered the section 361.3 factors and
recommended that the infant remain in its present foster home
because placement with Grandmother would not be in the
infant’s best interests.
       On January 11, 2021, the juvenile court held a combined
placement/section 366.26 hearing. The DSS social worker
testified that reports of Grandmother’s drug use and conflicts
with Great-Grandparents were concerning. DSS was also
concerned that Grandmother would not draw boundaries with
Mother and Father regarding their drug use and visitation
requests. Grandmother testified and denied recent drug use,
conflict with Great-Grandparents, or temporary move-outs. She
admitted that she applied for resource family approval on August
28, 2020, one week after the court bypassed family reunification
services. Grandmother conceded that a DSS social worker
interviewed her “for two days.” Mother testified that she now
supported placement with Grandmother because Grandmother
would allow visitation if Mother ceased drug use.
       Following argument by the parties, the juvenile court
denied Grandmother’s request for placement. The court decided
that DSS performed a sufficient assessment and that the
paternal aunt’s statements to DSS and the hospital personnel
regarding illicit drug use by Grandmother were persuasive. The
court also stated that it was not impressed with Mother’s
testimony and that she mistakenly believed that she would
reunite with the infant. Moreover, the court admitted that it was
“struck by the fact that these parents have had significant drug
issues and, for some period of time, [have been] living with




                                5
[Grandmother and Great-Grandparents].” Following its decision
regarding placement, the court then found by clear and
convincing evidence that it was likely infant D.D. would be
adopted, and it terminated parental rights.
       Grandmother appeals this order, asserting that she was not
given a fair chance at relative placement.2
                            DISCUSSION
       Grandmother contends that the juvenile court abused its
discretion by denying her request for placement. She asserts that
the DSS investigation was inadequate because DSS did not
require her to drug-test or otherwise verify the paternal aunt’s
claims of family drug use. Grandmother adds that she has fully
complied with the placement application, she has taken many
hours of approved parent education training, and Mother and
Father now support placement of the infant with her. She also
faults the court’s oral ruling as an insufficient explanation of the
infant’s best interests, suggesting that the court did not exercise
its independent judgment.
       The juvenile court possesses sound discretion regarding
relative placement. (In re Stephanie M. (1994) 7 Cal.4th 295,
318.) When a relative requests placement, the law requires that
the relatives be assessed and considered favorably, subject to the
court’s consideration of the best interests of the child, among
other things. (Id. at p. 320.) Although the law provides that
relatives are entitled to preferential consideration, there is no



      2 Mother and Father separately appealed the juvenile
court’s order. Through their respective attorneys, Mother and
Father filed appellate briefs pursuant to In re Phoenix H. (2009)
47 Cal.4th 835. Accordingly, we dismissed the appeals.


                                 6
evidentiary presumption that placement with a relative is in a
child’s best interests. (Ibid.)
       Section 361.3, subdivision (a)(1)-(8) sets forth the factors
regarding relative placement. The “first and foremost” of the
factors, however, is the best interests of the child, including
special physical, psychological, educational, medical, or emotional
needs. (In re Maria Q. (2018) 28 Cal.App.5th 577, 592.)
       Here DSS analyzed each of the section 361.3, subdivision
(a) factors in its report. Factors opposing placement with
Grandmother included the relative information that she had used
methamphetamine and had conflict with Great-Grandparents
regarding drug use. Grandmother had also tolerated Mother’s
and Father’s long-standing drug addictions during their
residence with her. Grandmother had applied for placement
after reunification services had been bypassed and no change of
placement of the child was being considered. Delay in assessing
Grandmother’s request for placement arose in part from her
delay in removing Mother and Father from her home.
       The juvenile court did not abuse its discretion by denying
Grandmother’s placement request. In ruling, the court referred
to the DSS reports and the testimony at the hearing, as well as
the statutory factors of section 361.3, subdivision (a), which were
discussed in the report and during oral argument. (Ross v.
Superior Court (1977) 19 Cal.3d 899, 913.) The court considered
and applied the placement factors and exercised its independent
judgment concerning the request for placement. (In re Isabella G.
(2016) 246 Cal.App.4th 708, 719.)




                                7
                        DISPOSITION
     The order is affirmed.




                               GILBERT, P. J.
We concur:



             YEGAN, J.



             PERREN, J.




                           8
                   Arthur A. Garcia, Judge

            Superior Court County of Santa Barbara

                ______________________________



     M. Jude Egan for Defendant and Appellant.
     Michael C. Ghizzoni, County Counsel, Lisa A. Rothstein,
Deputy, for Plaintiff and Respondent.




                               9